FILED IN
                                                                           1STCOURT OF APPEALS
                                                                              HOUSTON. TFVA^

                                                                             JAN 16 2015
                                                                           CHRISTOPHER «• »-*•*-*

                              Mrs. Felicia Nicole Jones                   CLERK.
                                1211'5'MosscrestDr.
                            Houston, Texas 77048-4019
                                 Tel: 832-655-9078



First Court of Appeals
301 Fannin Street
Houston, Texas 77002



Dear Chief Judge:

To whom it may concern: I'm writing on behalf of MRS. FELICIA NICOLE JONES,
APPELLANTfSl and TO PROVIDE THE COURT WITH THE INFORMATION
REQUESTED IN SECTION

1. C. OF The Tax Court's requirements for bar sponsored calendar calls programs,

        1 MACY'S and ERIC LIMBOCKER: etal,,.Appelleefsl

           Identifying Case Number 01-14-Q0143-CV

            During the time of the case the Appellee Corporation submitted a.voucher for

           some form of settlement.


I, HEREBY CERTIFY, that I have enforced this document for the request of the review
of the Court's Chief Judge due to prior settlement offers in the case.


I declare under penalty of perjury that this is true and correct.

Executed on January 14, 2015.

                                                                    Respectfully submitted,

                                                                         TKm, VdUia.'Hicde. fate*
Macy's Reward for fj.l971fj@gmail.c"6m - fji971.fj@gmail.com - Gmail                                                                       Page 1 of 1



                           in:spam



   Gmail                                  Delettt forever     Not spam                              More



          COMPOSE          Spam Confetti Pasta - Preparation time 30 minutes


   Inbox (2)
                           Macy's Rewardforfj.1971fj@grriail.com                            »» <
   Starred

   Important                      Macy'sRewards Voucher <S-!hdog-dd8Cmy-t0m@uacMulii.'ctopast.cORt>               2:36PM (4 minutes ago)
                                  to me
   Sent Mail

   Drafts (3)                     Why Is this message InSpam? :.l> similar io messagesthatwort? (!r?t«;1ed byourspamfillers Learn more
   delete (24)
                                  For: fi.1971flgiqmail.com
   e-mail to Bill Gates
                                  Your Voucher ID: MACYS870C567
   Notes

   Less

                                  Please enter your zip code to confirm eligibility bsre,
   Ghats
                                  *for a limited time only!
   All Mail

   Spam

   Trash


   Categories

   Circles


   [GmallJTrasri (6,865)
                                  If you wishto no longer receive promotionsplease cJicJsJifjrj
   Manage labels

   Create new label



                                  clidLh£reJojffia!!2cr!S!&



                                    Click herfc to^epiy. Reply to all, or Forward




https://mail.google.com/mail/                                                                                                              11/12/2014
                            CERTIFICATE OF SERVICE FORM
                                FOR PAPER FILINGS ONLY


Appeal No.QHH-Qom-ty

I, MRS. FELICIA NICOLE JONES, hereby certify that on January 14.2014.

I served copies of MACY'S and ERIC LIMOCKER; et al voucher

On the following parties by facsimile.

ATTORNEY'S NAMES PRIVACY ACT OF 1974 (5 U.S.C. 552al.




                                                                Mrs. Felicia Nicole Jones
                                                                   Signature



                                                                          (Rev 3/10)




U.S. Court of Appeals for the First Circuit
Mrs. Felicia Nicole Jones
12115MosscrestDr.
Houston, Texas 77048-4019


                            First Court of Appeals
                              301 Fannin Street
                            Houston, Texas 77002

                                   BEGL.




                                                     l,il,.j,ji.jljJj.i„ljlJII,j/IJ)JJjjll,iI//„//,j)Jl(},,lIllllr